Citation Nr: 0218561	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  02-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a disability of the 
right great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had active service from July 1975 through July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office 
in New Orleans, Louisiana (RO) which denied service 
connection for a right great toe condition.  The Board has 
determined that the issue is more accurately characterized 
as stated on the cover page of this decision.  


FINDING OF FACT

The veteran does not have a disability of the right great 
toe that was caused or aggravated by his service. 


CONCLUSION OF LAW

A disability of the right great toe was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 
75, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new 
legislation and the Board's consideration of the 
regulations do not prejudice the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The 
appellant was notified in the RO's September 2001 
decision, and the statement of the case (SOC), that the 
evidence did not show that the criteria had been met for 
service connection for a disability of the right great 
toe.  Therefore, the rating decision and the SOC informed 
the appellant of the relevant criteria.  VA has no 
outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision and SOC 
sent to the appellant informed him of the information and 
evidence needed to substantiate this claim and complied 
with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the RO has 
obtained VA and non-VA treatment records, as well as 
service medical records from the National Personnel 
Records Center.  It does not appear that there are any 
identified treatment records which have not been obtained.  
The appellant has been afforded a VA examination, the 
report of which shows that a disability of the right great 
toe was not found.  In the December 2001 SOC, the RO 
notified the veteran of the provisions of the VCAA.  The 
SOC informed him that, provided certain conditions were 
met, VA would make reasonable efforts to help him obtain 
relevant records, including private medical records, 
necessary to substantiate his claim.  The SOC further 
notified the veteran that VA would obtain his service 
medical records and other relevant records pertaining to 
his active duty that are held or maintained by a 
governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the 
expense of VA, and any other relevant records held by any 
Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  He was also told 
that VA would make reasonable efforts to help him obtain 
evidence, including private records, which he adequately 
identified and authorized VA to obtain, and which were 
relevant to his claim.  Given the foregoing, the Board 
therefore finds that VA has complied with its duty to 
notify the appellant of his duties to obtain evidence.  
See Quartuccio v. Prinicipi, 16 Vet. App. 183 (2002).  The 
Board further notes that the veteran has not asserted that 
any relevant evidence has not been associated with the 
claims file, or that any additional development is 
required.  The Board therefore finds that there is no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating this claim.  

In the circumstances of this case, a remand or further 
development would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the appellant in this case.  
Further development and further expending of VA's 
resources is not warranted.  


II.  Service Connection

The veteran asserts that service connection is warranted 
for a disability of the right great toe.  A review of his 
written statements shows that he argues that he injured 
his right great toe during service, and that he currently 
has a right great toe disability as a result.  He further 
argues that a VA examiner recently misdiagnosed him with a 
bunion deformity, and that he actually has a deformity 
from an inservice right great toe sprain. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Service 
connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d).

The veteran's service medical records show that in August 
1977, he complained of a three day-old sore toe after 
playing football barefoot on the beach and jamming his toe 
on a rock.  On examination, there was a blood blister on 
the distal great phalanges.  There was no apparent 
fracture.  X-rays were negative.  The impression was 
probable sprain of the right big toe.  The treatment plan 
included splinting the toe for five days.  His separation 
examination report, dated in June 1978, shows that no 
deformities of his feet were noted.  An accompanying 
report of medical history shows that he complained, 
"Sometimes have trouble pivoting on right foot."  

The post-service medical evidence consists of private 
treatment reports from  Robert E. Ruel, M.D., the 
Methodist Hospital, and VA outpatient treatment reports, 
and a VA examination report (the records from the 
Methodist Hospital involve treatment for back and upper 
extremity symptoms, and will therefore not be further 
discussed).

Dr. Ruel's records, dated in 2001, include a February 2001 
report which notes a history of a right great toe injury 
(sesamoid).  This report appears to contain an impression 
of a right great toe condition, possibly a fracture.  
However, an August 2001 X-ray report for the right foot 
shows that a right great toe condition was not found.    

VA outpatient treatment reports, dated between 2000 and 
2001, show treatment for complaints primarily involving 
low back pain, although the veteran's complaints also 
included right toe pain.  There were no relevant findings 
and there was no relevant diagnosis, with the exception of 
a March 2001 report, which notes that on examination, the 
right great toe was normal, with a normal range of motion, 
although there was prominence of the metacarpophalangeal 
joint and a callus on the plantar aspect.  The veteran was 
referred for shoe inserts.  

A VA examination report, dated in November 2001, shows 
that the examiner noted the following: the veteran 
complained of right foot pain; he initially denied any 
injury to the right foot; he had a history of right great 
toe joint pain of 10 to 15 years; he initially stated that 
the only treatment he had received was shoe inserts (which 
he had received a few months before); the veteran later 
asserted that he injured his right great toe during 
service, while playing football on the beach.  On 
examination, the veteran was "basically unremarkable."  He 
had a "mild bunion deformity" at the level of the first 
metatarsophalangeal joint.  There was no joint crepitus, 
effusion, or limitation of motion of the first 
metatarsophalangeal joint.  X-rays were unremarkable and 
normal.  The examiner summarized the veteran's relevant 
service medical records, and stated that the veteran's 
current X-rays and examination were normal, although the 
veteran had a mild bunion deformity.  

The Board finds that the claim must be denied.  Although 
the veteran injured his right great toe during service, in 
August 1977, the veteran's right great toe injury appears 
to have resolved, as evidenced by the lack of treatment 
during his last eleven months of service, the lack of X-
ray or other evidence of right great toe pathology during 
service, and the fact that his feet were clinically 
evaluated as normal during his June 1978 separation 
examination.  In this regard, the veteran has argued that 
the notation, that he sometimes had trouble pivoting on 
right foot, in his "report of medical history" is evidence 
of a right great toe disability during service.  However, 
the Board notes that there is no indication in the service 
medical records that this complaint is related to a right 
great toe condition.  See also, service medical report, 
dated in July 1976 (noting right knee pain when pivoting 
on the right leg).  In addition, under 38 U.S.C.A. § 1131, 
a claimant must submit proof of a presently existing 
disability resulting from service in order to merit an 
award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998).  In this case, the November 2001 VA 
examination report shows that the examiner stated that the 
veteran's current X-rays and examination were normal.  See 
also VA outpatient treatment report, dated in March 2001 
(noting that on examination, the right great toe was 
normal).  Although Dr. Ruel appears to note a right great 
toe condition in February 2001, the Board finds that this 
diagnosis is outweighed by the contrary evidence of 
record.  Specifically the aforementioned November 2001 VA 
examination report and the March 2001 VA outpatient 
treatment report show that the veteran does not have a 
disability of the right great toe.  In addition, Dr. 
Ruel's diagnosis was not verified by his subsequent X-ray, 
taken in August 2001.  Finally, to the extent that the 
veteran may have a callus, or a "mild bunion deformity," 
at his right great toe, there is no evidence that this is 
a disabling condition.  The Board further notes that even 
if his callus or bunion were assumed to be a disabling 
condition, the first post service medical evidence of any 
right great toe condition is contained in VA outpatient 
treatment reports, dated in the year 2000.  These reports 
therefore come about 21 years after separation from 
service, and this lengthy period without evidence of a 
right great toe condition weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  There is no competent opinion of record linking a 
current right great toe disability to the veteran's 
service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and 
that it must be denied.  

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has a 
disability of the right great toe that should be service 
connected.  His statements are not competent evidence of a 
diagnosis, or of a nexus, between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  

While the Board has considered the doctrine of affording 
the veteran the benefit of any existing doubt, the record 
does not demonstrate an approximate balance of positive 
and negative evidence as to warrant resolution of this 
matter on that basis.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a disability of the right great toe 
is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

